PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/421,948
Filing Date: 24 May 2019
Appellant(s): Kim et al.



__________________
Sujin Park (Registration No. 74,061)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1, 6, 7, 11, 16 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 10 of U.S. Patent No. US 10,313,585 in view of Tien US 20090003273.
Claim(s) 1, 6, 7, 10, 11, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762  in view of Tien US 20090003273 and in further view of Ryley et al. US 20040130624.
Claim(s) 2, 3, 4, 5, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 in view Tien US 20090003273 and in further view Ryley et al. US 20040130624 and Lee et al. US 8,442,016.
Claim(s) 8, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 in view Tien US 20090003273 and in further view of Ryley et al. US 20040130624 and Neglur US 9,832,379.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 in view Tien US 20090003273 and in further view of Ryley et al. US 20040130624 and Neglur US 9,832,379, Benini et al., "Benefits of Wake-Up Radio in Energy Efficient Multimodal Surveillance Wireless Sensor Network", 9/2014, IEEE, IEEE Sensors Journal, Vol. 14, No. 9, pp.3210-3220.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 in view of Tien US 20090003273 and in further view of Ryley et al. US 20040130624 and Sifuentes et al., "Wireless Magnetic Sensor Node for Vehicle Detection With Optical Wake-Up", August 2011, IEEE Sensors Journal, Vol. 11, No 8, pp.1669-1676 and Sifuentes et al., "Direct interface circuit to linearise resistive sensor bridge", September 2008, Sensor and Actuators: Physical, pp. 210-215 (hereinafter "Sifuentes2").

(2) Response to Argument

Appellant’s Argument issue #1a:
“step "S20" in FIG. 5 of Tien does not map to "switching a power-off state of a second communicator hardware to a power-on state".

Examiner’s Answer:
The Examiner respectfully disagrees.
Tien et al. teaches:
“In a practical application, when a user carries the mobile communication apparatus 14 from outdoors to indoors, the sensor module 142 will measure at least one environmental parameter relative to the indoor setting. Then, the first processing module 140 of the mobile communication apparatus 14 will determine whether the mobile communication apparatus 14 is indoors based on the at least one environmental parameter.” (0027)
“Please refer to FIG. 7. FIG. 7 is a flow chart diagram showing that the mobile communication apparatus 14 establishes the first radio telecommunication link with the base station 10 renewedly. In a practical application, when the user carries the mobile communication apparatus 14 from indoors to outdoors, the method according to an embodiment of the invention further includes the following steps.”; (0056)
Tien teaches the “mobile communication apparatus” transitioning from “outdoors to indoors” and also “indoors to outdoors”.  Thus the “mobile communication apparatus 14” is considered as performing the processing of FIG. 5  when the “mobile communication apparatus” “is indoor” (S12), where “is indoor” is considered as including “outdoors to indoors” and the “mobile 
Tien further teaches:
“In a practical application, after terminating the first radio telecommunication link with the base station 10, the mobile communication apparatus 14 can stay in sleep mode, such as to shut down any module excepting the sensor module 142 or any one module. The reason why the sensor module 142 is kept switching on is that the sensor module 142 have to wake up other modules to let the mobile communication apparatus 14 communicate with the base station 10 renewedly while the user going outdoors. Since the mobile communication apparatus 14 will not communicate with the base station 10, the power consumption is less and the power can be saved.” (0032).

Thus, Tien teaches "switching a power-off state of a second communicator hardware to a power-on state", where the “first radio telecommunication link”  and its associated “first radio telecommunication module 144” maps to “second communicator hardware”.

Appellant’s Argument issue #1b:
“The Examiner's speculation that the operation of FIG. 5 is repeating and after step S32, S20 is performed amounts to a mere speculation that cannot be technically substantiated. Thus, the rejection is based on the Examiner's speculation alone.”

Examiner’s Answer:
The Examiner respectively disagrees, the Appellant is directed to the arguments associated with “issue #1a”, above concerning “repeating”.

Appellant’s Argument issue #1c:
“Furthermore, even assuming arguendo that the operation of FIG. 5 is repeating and S20 is performed after step S32, Appellant respectfully submits that such configuration would actually forfeit the purpose of Tien.”
“If the operation of FIG. 5 were to repeat even if the mobile communication apparatus remains indoors, it means that communication with the base station switches between the mobile communication apparatus and the agent communication apparatus back and forth even when the mobile communication apparatus stays indoors. This would make Tien's method inoperable for its intended purpose... As set forth in MPEP 2143.019(VI), if the proposed modification of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references cannot be relied upon to render the claims prima facie obvious”.


Examiner’s Answer:
The Examiner respectfully disagrees.  As discussed above with regards to “issue #1a”, the “mobile communication apparatus” is considered as performing “indoor to outdoor” and also “outdoor to indoor” and thus the operations of FIG. 5 include “outdoor to indoor” and the operations of FIG. 7 include “indoor to outdoor” and the repeating of FIG. 5 is consistent with the performance of “indoor to outdoor” and “outdoor to indoor”.  Thus the performance of repeating FIG. 5 is consistent with the purpose of Tien which is the reduction of amount of time the mobile communication apparatus is put in use in order to save power as noted in at least paragraphs 0008, 0011 and 0063 and does not “make Tien’s method inoperable for its intended purpose”, as argued by the Appellant.
Furthermore, the Examiner is not arguing “it means that communication with the base station switches between the mobile communication apparatus and the agent communication apparatus back and forth even when the mobile communication apparatus stays indoors”, as argued by the Appellant.  The Examiner maintains the operation of Tien is as noted in FIG. 5, as when the “mobile communication apparatus is indoor” as noted in “S12”, then “No action” is performed as noted in “S14”.

Appellant’s Argument issue #1d:
“There is no indication anywhere in Tien that "shut down" in para. [0032] of Tien refers to complete power shut down and not a low power consumption mode, contrary to the ordinary meaning in the art. Therefore, the term "sleep mode" in para. [0032] of Tien should be afforded its plain and ordinary meaning in the art, which is well understood by those of ordinary skill in the art”.

Examiner’s Answer:
The Examiner respectfully disagrees. Tien notes “the mobile apparatus 14 can stay in sleep mode”, thus “the mobile apparatus 14” is associated with “sleep mode”.  Tien does not indicate “any module” or the “first radio telecommunication module 144” as is in “sleep mode”.  Rather, Tien notes “any module” which includes “first radio telecommunication module 144” as being “shut down”, therefore “first radio telecommunication 144” is considered as placed in “shut down” mode and not in “sleep mode”, where “sleep mode” is considered as “low power consumption” as noted by the Appellant and “shut down” is considered as a “complete power shut down” as noted by the Appellant.  If Tien had intended to denote “any module” as in “low power consumption”, then Tien would have noted “any module” as in “sleep mode” instead of “shut down”.

Appellant’s Argument issue #1e:
“Tien does not contain any disclosure whatsoever as to "switching a power-off state of a second communicator hardware to a power-on state, ... wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible.”.
“That is, Tien clearly assumes that, at the time of executing step S 16, S 18, or S20, the mobile communication apparatus is in a state in which communication is possible with an external apparatus (that is, the first wireless communication module 148 of Tien (which the Examiner interprets as "second communicator hardware") is turned on). Therefore, Tien cannot be construed as requiring the waking up of the "first wireless communication module 148" to perform "establish a wireless communication line, between the mobile communication apparatus and the agent communication apparatus" in S20, after step S32 is performed.”

Examiner’s Answer:
The Examiner respectfully disagrees.  Tien teaches “Determine whether the mobile communication apparatus is in communication” in “S16”/FIG. 5, thus “first radio telecommunication link” and its associated “first radio telecommunication module 144” (FIG. 3) are not in communication in “S16” when the answer to “S16” is “No”.  Furthermore, “S30”/FIG. 5 notes “Terminate the first radio telecommunication link”, so the “first radio telecommunication link” is not operative in “S16” when the answer is “No” and is considered as operative in “S30” in order to perform “Terminate the first radio telecommunication link”, Therefore the “first radio telecommunication link” must become operative in 

Appellant’s Argument issue #1f:
“Tien does not mention anything about waking up the wireless communication module 148 in the power-off state to switch into a power-on state in response to determining that the event has occurred based on the detection data, wherein the power-off state refers to a state in which power is completely shut off from the wireless communication module 148.”

Examiner’s Answer:
The Examiner respectfully disagrees.  The teaching of “waking up”, based on “detection of data” is noted as being taught by Siann et al. (0023, 0028, 0053-0054) and not Tien as noted in the Non-Final Rejection dated 3/18/2021 (see p.19).  However, Tien is also considered as teaching “waking up” based on “detection of data”.  Please see the arguments with regard to “waking up” as discussed above with regard to “issue #1a” and “completely shut off” as discussed above with regard to “issue #1d”.  Tien is considered as teaching “waking up” based on “detection of data” as noted by “Subsequently, the method includes the step of executing step S12: determining whether the mobile communication apparatus 14 is indoors based on the at least one environmental parameter; if NO, executing step S14; and if YES, executing step S16.” (0040), “environmental parameter” maps to “detection of data” and the “waking up” is considered as being performed in “20”, “S22”, “S24” or “S28” which are responsive to “S12”. Tien is also considered as teaching “waking up” based on “detection of data”, where “S16”/FIG. 5 notes “Determine whether the mobile communication apparatus is in communication”, where if the answer is “Yes”, then “S16” is repeated after “Wait a padding time” (S18).  Where “is in communication” and performing “Yes” for “S16” is considered as requiring “detection of data” in order to perform determination of “is in communication”.  Where the activation of “first radio telecommunication link” and associated “first telecommunication module 144” are considered as being performed in “S20”, “S22”, “S24” or “S28” which maps to “waking up”, which is performed after “S12” and “S16” which maps to “waking up” from “completely shut off” based on “detection of data”.

Appellant’s Argument issue #1g:
“Furthermore, the mobile communication apparatus going "outdoors" in Tien cannot be considered as "event" of claim 1, because it would be logically contradictory to the claimed features of "in response to determining that the event has occurred based on the detection data ...transmitting a first wireless communication to an outside of the surveillance apparatus by using the second communicator hardware, of which a power state is switched, at a second frequency." Transmitting a first wireless communication to an outside of the surveillance device (an external device) by using the second communication hardware in claim 1, at best, may correspond to transmitting user information to an agent communication apparatus through the first wireless communication module 148 when a mobile communication apparatus enters indoors in Tien (see para. [0029] of Tien). In Tien, the use of the agent communication apparatus is stopped when the mobile communication apparatus moves outdoors, and then only the mobile communication apparatus is used. Therefore, the contents of Tien that presume the use of the agent communication apparatus upon occurrence of an event necessarily require the event to be "indoors", and therefore, the mobile communication apparatus being "outdoors" cannot be interpreted as "event" of claim 1.”

Examiner’s Answer:
The Examiner agrees, however, the Non-Final Rejection dated 3/18/2021 does not rely on “going “outdoors”” as the ”event of claim 1” as noted by the Appellant (see p.27).  Rather the teaching of Tien as noted by at least “Subsequently, the method includes the step of executing step S12: determining whether the mobile communication apparatus 14 is indoors based on the at least one environmental parameter; if NO, executing step S14; and if YES, executing step S16.” (0040) is considered as teaching the “event of claim 1”, where “is indoors” maps to “event”, and “determining...is indoors” maps to “determining that the event has occurred” and “environmental parameter” maps to “detection of data”.


Appellant’s Argument issue #1h:
“For the above reasons, Appellant respectfully submits that Tien fails to disclose "in response to determining that the event has occurred based on the detection data, switching a power-off state of a second communicator hardware to a power-on state, ... wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible".
Therefore, Appellant respectfully submits that the cited references, alone or in combination, do not disclose or suggest each and every element of claim 1.”

Examiner’s Answer:
The Examiner respectfully disagrees and refers the Appellant to the arguments as noted above with regards to “issues #1a-#1g”.

Appellant’s Argument issue #1i:
“Appellant respectfully submits that the double patenting rejections should be withdrawn for the same reasons as set forth above with respect to the 103 rejections. That is, as discussed above, independent claims 1 and 11 are not rendered obvious in view of Tien, for at least because of the features "in response to determining that the event has occurred based on the detection data, switching a power-off state of a second communicator hardware to a power-on state, wherein power is physically and completely shut off from the second communicator hardware in the power-off state such that the surveillance apparatus cannot communicate with an external apparatus via the second communicator hardware in the power-off state, transmitting a first wireless communication to an outside of the surveillance apparatus by using the second communicator hardware, of which a power state is switched, at a second frequency," as recited in claim 1, and similarly in claim 11”


Examiner’s Answer:
The Examiner respectfully disagrees.
The Examiner respectfully disagrees and refers the Appellant to the arguments as noted above with regards to “issues #1a-#1h”.

Appellant’s Argument issue #1j:
“Accordingly, claims 1, 6, 7, 11, 16, and 17 are patentable over U.S. Patent No. US 10,313,585 in view of Tien for at least these reasons.”

Examiner’s Answer:
The Examiner respectfully disagrees.
The Examiner respectfully disagrees and refers the Appellant to the arguments as noted above with regards to “issues #1a-#1i”.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Michael K Phillips/Examiner, Art Unit 2464             

Conferees:
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.